Citation Nr: 9911297	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  98-09 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for generalized 
anxiety with depression, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty service from January 1971 
to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which continued the 30 percent evaluation 
assigned the veteran's generalized anxiety with depression. 


FINDING OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Symptomatology associated with the veteran's generalized 
anxiety disorder with depression is not shown to be 
productive of occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
generalized anxiety disorder with depression have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.125-4.130, Diagnostic Code 9400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that his generalized anxiety 
disorder with depression is worse than that represented by 
the current 30 percent evaluation, in that his symptomatology 
negatively impacts his ability to retain gainful employment 
and to establish effective relationships.

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 38 
U.S.C.A. § 5107(a) (West 1991). The United States Court of 
Appeals for Veterans Claims has held that an allegation that 
a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of evidence is required.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  The 
Board reviews the extent to which a service-connected 
disability adversely affects the veteran's ability to 
function under the conditions of ordinary daily life.  The 
Board then assigns a rating which, as far as practicable, is 
based upon the extent to which the current disability impairs 
the veteran's earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially 
applicable the higher evaluation will be assigned if the 
disability appears to approximate more closely the criteria 
required for that evaluation.  Otherwise, the Board will 
assign the lower evaluation.  38 C.F.R. § 4.7.

The Board recognizes that the veteran's disability may 
require rerating in accordance with changes in his condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1.  That 
nothwithstanding, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

Service connection and a 10 percent evaluation for 
psychoneurosis, anxiety depression was granted by the RO in 
June 1971.  In May 1995, the veteran's 10 percent evaluation 
for his generalized anxiety with depression was increased to 
30 percent by an RO decision, effective from February 1995.  
This appeal ensues from the RO's May 1997 continuance of the 
30 percent evaluation pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9400.

Under 38 C.F.R. § 4.130, Diagnostic Code 9400 a 30 percent 
evaluation is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted when symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

An April 1997 VA examination found the veteran's chief 
complaints as: feeling depressed; nervous; stressed out with 
poor sleep; and difficulty coping with his current life due 
to a recent physical injury while on the job.  Objectively 
the veteran was found to be: properly groomed; cooperative; 
clear in speech; relevant; spontaneous with good eye contact; 
oriented times three; no suicidal plans or gestures; effect 
and mood appropriate to the contents of his thoughts; no 
evidence of thought disorder; proverbs and abstract 
interpretation adequate.  The diagnoses were generalized 
anxiety with depression, and a history of alcohol and drug 
abuse.  It was noted that the veteran was unable to work due 
to his left wrist and hand injury.  The veteran was assessed 
a Global Assessment of Functioning (GAF) scale score of 51 to 
60, which is indicative of moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
See American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (4th ed. 1944) (DSM-
IV) adopted by the VA at 38 C.F.R. §§ 4.125, 4.130.  

VA outpatient treatment records dated March 1998 noted 
complaints of anxiety, depression, memory loss, mood swings, 
over reacting, and relationship problems (has obsessive 
thinking when relationships end).  Objectively, the veteran 
was friendly, cooperative, clean, affect appropriate and 
somewhat anxious.  There was no illustration of looseness of 
thought, paranoia, delusions or hallucinations, and he denied 
suicidal or homicidal thoughts.  The diagnoses were alcohol 
dependent disorder in remission and depressive disorder NOS.  
The veteran was assigned a GAF score of 60.  The examiner 
noted that the veteran's symptoms may be related to 
involvement in a lawsuit and its outcome.  

The Board finds that the clinical findings of record do not 
reveal a psychiatric disability picture that warrants an 
evaluation in excess of the currently assigned 30 percent.  
The veteran's symptoms have not been shown to cause 
occupational and social impairment with reduced reliability 
and productivity.  The April 1997 and March 1998 VA 
examination and outpatient treatment reports show that the 
veteran gave a history of feeling depressed and appeared 
anxious, but he was found to be well groomed, cooperative, 
oriented times three, and clear in speech.  There is 
indication of some obsessive thinking when a relationship 
ends, but the veteran was found to have an appropriate affect 
and mood with no suicidal or homicidal ideation.  There is no 
evidence, medical or otherwise, to suggest the veteran 
suffers from a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; or impaired abstract 
thinking as required for a 50 percent evaluation rating.  
There is some apparent difficulty with relationships and the 
veteran has been unemployed.  However, the record indicates 
that he became unemployed after an on the job accident in 
December 1996; there is no medical opinion that he is unable 
to work because of his psychiatric disability or that his 
anxiety and depression have any appreciable adverse effect on 
his ability to work.  In fact, the most recent VA psychiatric 
examiner specifically opined that the veteran was unable to 
work secondary to his left hand and left wrist injury.  The 
most recent psychiatric examination noted some problems with 
concentration but no appreciable memory impairment and no 
evidence of a thought disorder.  Although the April 1997 VA 
examination and the March 1998 outpatient treatment records 
show that the veteran has symptoms of anxiety and depression, 
these symptoms, taken together, are more appropriately 
characterized as being consistent with a 30 percent 
evaluation. 

The symptomatology associated with the veteran's generalized 
anxiety disorder with depression is shown to more nearly 
approximate the schedular criteria for the 30 percent 
evaluation.  See 38 C.F.R. § 4.7.  Therefore, the veteran's 
claim of entitlement to an evaluation in excess of 30 percent 
for generalized anxiety disorder with depression must be 
denied.

The evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The veteran has not shown that his 
anxiety and depression have resulted in marked interference 
with his employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

An evaluation in excess of 30 percent for generalized anxiety 
disorder with depression is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

